 

Exhibit 10.3

 

Confidential

 

AMENDMENT NO. 2

TO THE MATERIAL TRANSFER, OPTION AND RESEARCH LICENSE AGREEMENT

EFFECTIVE AS OF DECEMBER 1, 2014

 

WHEREAS, Aegis Therapeutics, LLC, (“Aegis”) and Lightlake Therapeutics Inc.
(“Lightlake”) have previously entered into the Material Transfer, Option and
Research License Agreement dated as of December 1, 2014, as amended on December
16, 2014 (the “Agreement”); and

 

WHEREAS, the Parties wish to amend that Agreement effective May 19, 2015 (the
“Amendment Effective Date”).

 

NOW, THEREFORE, in consideration of, among other things, the premises,
representations, respective covenants and agreements contained herein, each
party hereby agrees to the following:

 

1.Section B.3.a shall be deleted in its entirety and replaced with the following
(the words in italics, bolded and underlined represent the new language):

 

“Aegis hereby grants to Lightlake an exclusive royalty-free research license to
the Technology for a period beginning on the Effective Date and ending August
17, 2015 (the “Compound Research Period”) for the sole purpose of (i) conducting
the Study with the Compound and such other activities as described herein and
(ii) evaluating Lightlake’s interest in licensing the Technology in the Field
for the Compound (the “Compound Purpose”). The Technology may not be used in
clinical trials involving human subjects without the written permission of
Aegis. During the Compound Research Term, Lightlake may provide the Technology
to contract research or service organizations to perform the Studies or
activities contemplated in Attachment A, provided that such organizations have
confidentiality obligations at least as protective as those set forth in this
Agreement. The Compound Research Period may be extended through February 13,
2016 by Lightlake (the “First Extension”), in its sole discretion, making a
non-refundable payment of $150,000 (the “First Extension Fee”) prior to October
13, 2015. There may be a second extension of the Contract Research Period
through August 11, 2016 by Lightlake, (the “Second Extension”) in its sole
discretion, making another non-refundable payment of $150,000 (the “Second
Extension Fee”) prior to February 13, 2016. Lightlake may elect to pay up to 50%
of both Study Fee extensions by issuing to Aegis shares of Lightlake’s common
stock subject to the provisions of Section B.1 of this Agreement with the
measurement date for determining the number of shares to be issued set as August
17, 2015 for the First Extension. In the event that Lightlake exercises the
Lightlake Option prior to the Second Extension, then First Extension Fee shall
be fully creditable against the Upfront License Fee (as defined in Attachment B)
provided that the definitive License Agreement has been executed during the 120
day period following exercise of the Lightlake Option. In the event that
Lightlake exercises the Lightlake Option subsequent to the Second Extension,
then only the Second Extension Fee shall be fully creditable against the Upfront
License Fee (as defined in Attachment B) provided that the definitive License
Agreement has been executed during the 120 day period following exercise of the
Lightlake Option.

 

2.All other terms and conditions of the Agreement shall remain in full force and
effect.

 

 1 

 

  

Confidential

 

3.This Agreement may be executed in counterparts, each of which shall be deemed
to be an original and together shall be deemed to be one and the same agreement.
A facsimile copy of this Agreement bearing the signature (original or facsimile
version) of both parties shall be binding on the parties.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to the
Agreement to be executed by their respective duly authorized officers as of the
Amendment Effective Date.

 

  Aegis Therapeutics, LLC       By: /s/ Ralph R. Barry     Ralph R. Barry    
Chief Business Officer         Lightlake Therapeutics Inc.         By: /s/ Kevin
A. Pollack     Kevin A. Pollack     Chief Financial Officer

 

 2 

